DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this invention after final rejection.  Since this invention is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the Final Rejection, mailed on May 13, 2021, has been withdrawn pursuant to 37 CFR 1.114.  The inventor’s or joint inventor’s submission, filed on August 13, 2021, has been entered.
	Claims 1-4 and 6-10 are pending in the instant invention.  According to the Amendments to the Claims, filed August 13, 2021, claims 1-3, 6 and 9 were amended and claims 5 and 11-31 were cancelled.

Status of Priority

	This invention is claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/820,509, filed March 19, 2019; b) 62/795,869, filed January 23, 2019; and c) 62/745,642, filed October 15, 2018.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on May 5, 2021, is acknowledged: a) Group I - claims 1-4 and 6-10; and b) substituted pyrazolo[1,5-a]pyrimidine of Formula I’ - p. 198, Table 1, compound no. I-820.
	Likewise, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted pyrazolo[1,5-a]pyrimidines of the Formula I’, where R1 = -L1-R1A, wherein L1 = -Cy-, where Cy = -optionally substituted bivalent 8-10 membered bicyclic heteroaryl ring having 1-4 heteroatoms independently selected from nitrogen, oxygen, and sulfur; R2 = -C(O)NHR2A, wherein R2A = -optionally substituted 3-7 membered saturated or partially unsaturated carbocyclic ring; R3 = -NHR3A; and R4 = -R, wherein R = -H, respectively, which encompass the elected species, were found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted pyrazolo[1,5-a]pyrimidines of the Formula I’, where R1 = -L1-R1A, wherein L1 = -Cy-, where Cy = -optionally substituted bivalent 8-10 membered bicyclic heteroaryl ring having 1-4 heteroatoms independently selected from nitrogen, oxygen, and sulfur or optionally substituted bivalent 7-12 membered saturated or partially unsaturated bicyclic heterocyclic ring having 1-4 heteroatoms independently selected from nitrogen, oxygen, and sulfur; R2 = C(O)NH2, C(O)NHR2A, or C(O)N(R2A)2; and R4 = -H, respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on February 5, 2021.
Non-Final Rejection, mailed on February 5, 2021, the instant Markush claim was restricted to substituted pyrazolo[1,5-a]pyrimidines of the Formula I’, where R1 = -L1-R1A, wherein L1 = -Cy-, where Cy = -optionally substituted bivalent 8-10 membered bicyclic heteroaryl ring having 1-4 heteroatoms independently selected from nitrogen, oxygen, and sulfur or optionally substituted bivalent 7-12 membered saturated or partially unsaturated bicyclic heterocyclic ring having 1-4 heteroatoms independently selected from nitrogen, oxygen, and sulfur; R2 = C(O)NH2, C(O)NHR2A, or C(O)N(R2A)2; and R4 = -H, respectively.
	Next, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on February 5, 2021.
	Then, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on February 5, 2021, or the Final Rejection, mailed on May 13, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed August 13, 2021.
	Thus, a third Office action and prosecution on the merits of claims 1-4 and 6-10 is contained within.

Reasons for Allowance

	Claims 1-4 and 6-10 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
The prior art is silent with respect to (1) substituted pyrazolo[1,5-a]pyrimidines of the Formula I’, as recited in claim 1; and (2) substituted pyrazolo[1,5-a]pyrimidines, as recited in clam 9, respectively.
	Consequently, the limitation on the core of the substituted pyrazolo[1,5-a]pyrimidines of the Formula I’ that is not taught or fairly suggested in the prior art is R3 on the periphery of the pyrazolo[1,5-a]pyrimidine core.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A compound of Formula I’:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

I’



wherein:

	R1 is:
L1-R1A,

wherein:

	L1 is:
-Cy-,

wherein:

	Cy is:

(i)	a saturated or partially unsaturated, bivalent 7- to 12-membered bicyclic heterocyclic ring;

		wherein the heterocyclic ring has 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; and further

		wherein the heterocyclic ring is optionally substituted with one or more substituents independently selected from the group consisting of halogen, OR, and =O; or

(ii)	a bivalent 8- to 10-membered bicyclic heteroaryl ring;

		wherein the heteroaryl ring has 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; and further

		wherein the heteroaryl ring is optionally substituted with one or more substituents independently selected from the group consisting of halogen and OR;

	R1A is:

(i)		oxo, halogen, CN, a C1-6 aliphatic group, C(O)R, C(O)N(R)2, C(O)N(R)OR, C(O)OR, N(R)2, NO2, N(R)C(NR)N(R)2, N(R)C(O)R, N(R)C(O)N(R)2, N(R)C(O)OR, N(R)S(O)2R, N(R)S(O)2N(R)2, OR, OC(O)R, OC(O)N(R)2, SR, S(O)R, S(O)N(R)2, S(O)2R, or S(O)2N(R)2;
	
		wherein the C1-6 aliphatic group is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C(O)N(R)2, OR, and =O;

(ii)	a saturated or partially unsaturated 3- to 7-membered carbocyclic ring;

		wherein the carbocyclic ring is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C(O)N(R)2, OR, and =O;

(iii)	a saturated or partially unsaturated, monocyclic 3- to 7-membered heterocyclic ring;

		wherein the heterocyclic ring has 1 or 2 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; and further

		wherein the heterocyclic ring is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C(O)N(R)2, OR, and =O;

(iv)	a saturated or partially unsaturated, bicyclic 7- to 12-membered heterocyclic ring;

		wherein the heterocyclic ring has 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; and further

		wherein the heterocyclic ring is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C(O)N(R)2, OR, and =O;

(v)	phenyl;

(vi)	a monocyclic 5- or 6-membered heteroaryl ring;

		wherein the heteroaryl ring has 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; and further

		wherein the heteroaryl ring is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C(O)N(R)2, and OR; or

(vii)	a bicyclic 8- to 10-membered heteroaryl ring;

		wherein the heteroaryl ring has 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; and further

		wherein the heteroaryl ring is optionally substituted with one or more substituents independently selected from the group consisting of halogen, CN, C(O)N(R)2, and OR;

	R2 is C(O)NH2, C(O)NHR2A, or C(O)N(R2A)2;

	each R2A is independently:

(i)	a C1-6 aliphatic group;

(ii)	a saturated or partially unsaturated 3- to 7-membered carbocyclic ring;

(iii)	a saturated or partially unsaturated, monocyclic 3- to 7-membered heterocyclic ring;

		wherein the heterocyclic ring has 1 or 2 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;

(iv)	a saturated or partially unsaturated, bicyclic 7- to 12-membered heterocyclic ring;

		wherein the heterocyclic ring has 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;

(v)	phenyl;

(vi)	a monocyclic 5- or 6- membered heteroaryl ring;

		wherein the heteroaryl ring has 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; or

(vii)	a bicyclic 8- to 10- membered heteroaryl ring;

		wherein the heteroaryl ring has 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;

	wherein each R2A is optionally and independently substituted with n R2C substituents;

	each R2C is independently:

(i)		oxo, halogen, CN, a C1-6 aliphatic group, C(O)R, C(O)N(R)2, C(O)N(R)OR, C(O)OR, N(R)2, NO2, N(R)C(NR)N(R)2, N(R)C(O)R, N(R)C(O)N(R)2, N(R)C(O)OR, N(R)S(O)2R, N(R)S(O)2N(R)2, OR, OC(O)R, OC(O)N(R)2, SR, S(O)R, S(O)N(R)2, S(O)2R, or S(O)2N(R)2;

		wherein the C1-6 aliphatic group is optionally substituted with one or more independently selected halogen substituents;

(ii)	a saturated or partially unsaturated 3- to 7-membered heterocyclic ring;

		wherein the heterocyclic ring has 1 or 2 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;

(iii)	phenyl; or

(iv)	a monocyclic 5- or 6-membered heteroaryl ring;

		wherein the heteroaryl ring has 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; or

	two geminal R2C substituents, taken together with the carbon atom to which they are attached, form a saturated or partially unsaturated, spiro-fused 3- to 6-membered heterocyclic ring, wherein the heterocyclic ring has 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; or

	two vicinal R2C substituents, taken together with the carbon atoms to which they are attached, form a saturated or partially unsaturated, fused 3- to 6-membered heterocyclic ring, wherein the heterocyclic ring has 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;

	R3 is NH2, NHR3A, or NHC(O)R3A;

	R3A is:

(i)	a C1-6 aliphatic group;

(ii)	a saturated or partially unsaturated 3- to 7-membered carbocyclic ring;

(iii)	a saturated or partially unsaturated, monocyclic 3- to 7-membered heterocyclic ring;

		wherein the heterocyclic ring has 1 or 2 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;

(iv)	a saturated or partially unsaturated, bicyclic 7- to 12-membered heterocyclic ring;

		wherein the heterocyclic ring has 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;

(v)	phenyl;

(vi)	a monocyclic 5- or 6- membered heteroaryl ring;

		wherein the heteroaryl ring has 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; or

(vii)	a bicyclic 8- to 10- membered heteroaryl ring;

		wherein the heteroaryl ring has 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;

	wherein R3A is optionally substituted with p R3B substituents;

	each R3B is independently:

(i)		oxo, halogen, CN, a C1-6 aliphatic group, C(O)R, C(O)N(R)2, C(O)N(R)OR, C(O)OR, N(R)2, NO2, N(R)C(NR)N(R)2, N(R)C(O)R, N(R)C(O)N(R)2, N(R)C(O)OR, N(R)S(O)2R, N(R)S(O)2N(R)2, OR, OC(O)R, OC(O)N(R)2, SR, S(O)R, S(O)N(R)2, S(O)2R, or S(O)2N(R)2;


1-6 aliphatic group is optionally substituted with one or more substituents independently selected from the group consisting of OR and =O;

(ii)	a saturated or partially unsaturated 3- to 7-membered heterocyclic ring;

		wherein the heterocyclic ring has 1 or 2 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;

(iii)	phenyl; or

(iv)	a monocyclic 5- or 6-membered heteroaryl ring;

		wherein the heteroaryl ring has 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; or

	two geminal R3B substituents, taken together with the carbon atom to which they are attached, form a saturated or partially unsaturated, spiro-fused 3- to 6-membered heterocyclic ring, wherein the heterocyclic ring has 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; or

	two vicinal R3B substituents, taken together with the carbon atoms to which they are attached, form a saturated or partially unsaturated, fused 3- to 6-membered heterocyclic ring, wherein the heterocyclic ring has 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;

	R4 is hydrogen;

	each R is independently:

(i)	hydrogen or a C1-6 aliphatic group;

(ii)	a saturated or partially unsaturated 3- to 7-membered heterocyclic ring;

		wherein the heterocyclic ring has 1 or 2 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;

(iii)	phenyl; or

(iv)	a monocyclic 5- or 6-membered heteroaryl ring;

		wherein the heteroaryl ring has 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; or

	two geminal R substituents, taken together with the nitrogen atom to which they are attached, form a saturated or partially unsaturated 4- to 7-membered heterocyclic ring or a 5- or 6-membered heteroaryl ring, wherein the heterocyclic ring or heteroaryl ring has 0, 1, 2, or 3 additional heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;

	n is 0, 1, or 2; and
	p is 0, 1, or 2;

	with the proviso that each hydrogen bound to carbon is optionally and independently replaced by deuterium.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:



    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

II

or a pharmaceutically acceptable salt or stereoisomer thereof,

wherein:

	Cy is a bivalent 8- to 10-membered bicyclic heteroaryl ring;

	wherein the heteroaryl ring has 1, 2, 3, or 4 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur; and further

	wherein the heteroaryl ring is optionally substituted with one or more substituents independently selected from the group consisting of halogen and OR.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Hugo Garrido (Reg. No. 66,916) on September 13, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, 

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624